DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a 371 of PCT/CN2018107762 filed 09/26/2018 which claims priority from CN201810854564 filed in China on 07/30/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 and 02/06/2020 are considered and attached. 
Claim Interpretation
4.	The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues.
	
				Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by DU et al. (US2020/0357352A1, hereinafter as, DU). 

In regards to claims 1,  DU discloses a gate driver on array (GOA) circuit for display panel, (fig.6, scan driver circuit with goa circuit structure, as per para 003-0005) comprising: a plurality of cascaded GOA units (RS1-RSn, fig.6, with cascade structure), for natural numbers n and m, a pull-up control circuit of the n-th GOA unit responsible for outputting an n-th horizonal scan signal (fig.4, pull up control circuit 10) comprising: a first thin film transistor (TFT) having a gate connected to a first scan direction signal, and a source and a drain respectively connected to an (n-m)th stage horizontal scan signal and a gate signal node of the n-th stage GOA unit (fig.4, M2 as first transistor by configuration as shown in fig. 6 this transistor would be connected (see interpretation set above) to an (n-m) the stage horizontal gate scan signal and a gate node of the nth stage GOA unit); a second TFT having a gate connected to a second scan direction signal, and a source and a drain respectively connected to an (n+m) th stage horizontal scan signal and the gate signal node of the n-th stage GOA unit (M12 as the second transistor, fig.4, by configuration as shown in fig. 6 this transistor would be connected (see interpretation set above) to an (n-m) the stage horizontal gate scan signal and a gate node of the nth stage GOA unit. That is for any n and m natural number in Du’s fig. 6 GOA configuration); a pull-down control circuit of the -nth stage GOA unit  (fig.4, pull down control circuit 30) comprising: a third TFT having a gate connected to the first scan direction signal, and a source and a drain respectively connected to the (n+m) th stage horizontal scan signal and a node (fig.4, claim 5, the pull down control circuit comprises third transistor, M3); a fourth TFT having a gate connected to the second scan direction signal, and a source and a drain respectively connected to the (n-m)th stage horizontal scan signal and the node (fig.4, M4, claim 5); a fifth TFT having a gate connected to the node, a source and a drain respectively connected to the n-th stage horizontal scan signal and a low voltage (M5, fig.4, VSS a low voltage, claim 5); a sixth TFT having a gate connected to the node, and a source and a drain respectively connected to the gate signal node of the n-th stage GOA unit and the low voltage (M6, fig.4, claim 5).

In regards to claim 2, DU discloses the GOA circuit for display panel as claimed in Claim 1, wherein the scan direction of the GOA circuit for display panel is set by changing relative voltage levels between the first scan direction signal and the second scan direction signal (PU and PD as first and second scan direction signal, fig.5).   

DU discloses the GOA circuit for display panel as claimed in Claim 2, wherein the first 14scan direction signal is set to a high voltage, the second scan direction signal is set to a low voltage, and the GOA circuit for display panel realizes scanning from top to bottom; or, the first scan direction signal is set to a low voltage, the second scan direction signal is set to a high voltage, and the GOA circuit for display panel realizes scanning from bottom to top (only one limitation is read in the record of this examination: fig.5, see PU and PD signal in addition to GOA circuit for display panel that performs scanning from top to bottom).  

In regards to claim 4, DU discloses the GOA circuit for display panel as claimed in Claim 1, wherein the value of m is determined according to a number of clock signals required by the GOA circuit (fig.1, clkA and CLKB).  

In regards to claim 5, DU discloses the GOA circuit for display panel as claimed in Claim 4, wherein for a GOA circuit requiring two clock signals, m is 1; for a GOA circuit requiring four clock signals, m is 2 (CLK and CLKB, fig.5, and/or CLK1 CLK 2 in fig.6).   

In regards to claim 6, DU discloses a GOA circuit for display panel (fig.6, scan driver circuit with goa circuit structure, as per para 003-0005), comprising: a plurality of cascaded GOA units, for natural numbers n and m (fig.6, cascaded Shift register units SR1- SRn), a pull-up control circuit of the n-th stage GOA unit responsible for outputting an n-th stage horizontal scan signal  (fig.4, pull up control circuit 10) comprising: a first thin film transistor (TFT) having a gate connected to an (n+m)th stage horizontal scan signal, and a source and a drain respectively connected to a high voltage and a gate signal node of the n-th stage GOA unit (fig.4, M2 as first transistor by configuration as shown in fig. 6 this transistor would be connected (see interpretation set above) to an (n-m) the stage horizontal gate scan signal and a gate node of the nth stage GOA unit); a second TFT having a gate in a floating state and reserved for welding pad for connecting a start signal, a source and a drain respectively connected to the high voltage and the gate signal node of the n-th stage GOA unit (M12, source, drain and gate, fig4, welded therewith or connected to CLKB signal by any art standard welding method); a pull-down control circuit of the n-th stage GOA unit (fig.4, pull down control circuit 30, fig.6, any nth stage GOA unit) comprising: a third TFT having a gate connected to the (n-m)th stage horizontal scan signal, and a source and a drain respectively connected to the n-th stage horizontal scan signal and a low voltage (fig.4, claim 5, the pull down control circuit comprises third transistor, M3, VSS as low voltage); a fourth TFT having a gate connected to the (n-m)th stage horizontal scan signal, and a source and a drain respectively connected to the gate signal node of the n-th stage GOA unit and the low voltage (fig.4, M4, claim 5, VSS as low voltage, fig.6, for any nth stage GOA unit).     

In regards to claim 7, Du discloses the GOA circuit for display panel as claimed in Claim 6, wherein when the display panel is cut into a strip screen (gate driver circuit of fig. 6, would be connected to one or more sides of the display screen), the gate of the second TFT of the last m-th stage GOA unit is connected to the start signal (M12, fig.4 connected to start signal).  

In regards to claim 8, Du discloses the GOA circuit for display panel as claimed in Claim 7, wherein the gate of the second TFT of the last m-th stage GOA unit is connected to the (interpreted as product by process claim: gate M12 connected to the last Mth stage GOA, fig.6).  

In regards to claim 9, Du discloses the GOA circuit for display panel as claimed in Claim 6, wherein the value of m is determined according to a number of clock signals required by the GOA circuit; for a GOA circuit requiring two clock signals, m is 1; for a GOA circuit requiring four clock signals, m is 2 (CLK and CLKB, fig.5, and/or CLK1 CLK 2 in fig.6).  

In regards to claim 10, Du discloses the GOA circuit for display panel as claimed in Claim 6, wherein the n-th stage GOA unit further comprises a bootstrap capacitor (fig.4, para 0089, Cst as the bootstrap capacitor) and a pull-up circuit (pull of circuit, 20, fig.1); the bootstrap capacitor has two ends respectively connected to the gate signal node of the n-th stage GOA unit and an n-th stage horizontal scan signal (two plates of capacitor terminals of Cst, as shown, fig.4, would be connected to nth stage horizontal signal and nth stage GOA unit); the pull-up circuit comprises a fifth TFT; the fifth has a gate connected to the gate signal node of the n-th stage GOA unit, and a source and a drain respectively connected to the clock signal of the n-th stage GOA unit and the n-th stage horizontal scan signal (Md as pull up tft, fig.4 of the pull up circuit 20 its gate connected to a gate signal of the nth stage GOA unit and source and drain connected to the clock of nth stage GOA unit and nth stage horizontal signal, further see configuration of fig.6).



Conclusion
DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627